Citation Nr: 1100216	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from October 1977 to May 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision. 

The issue of service connection for a lower back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 1989, the RO denied the Veteran's service 
connection claim for a lower back disability; the Veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.

2.  Evidence obtained since the January 1989 rating decision is 
new and material and relates to an unestablished fact necessary 
to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision that denied the Veteran's 
service connection claim for a lower back disability is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104(a), 19.129, 19.192 
(1988).

2.  Evidence received since the January 1989 rating decision is 
new and material, and the Veteran's service connection claim for 
a lower back disability is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for a 
lower back disability  was denied by a January 1989 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302.  However, a previously denied claim 
may be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a lower back 
disability was denied by a January 1989 rating decision, which 
found both that the Veteran's in-service lumbar strain was acute 
and transitory and that there was no evidence that a chronic 
lower back disability had resulted from the Veteran's time in 
service.  The Veteran did not appeal.

At the time of this rating decision, the only evidence of record 
was the Veteran's service treatment records.  These records 
showed a single back related complaint in November 1977 when the 
Veteran reported pain over the right latissimus dorsi for a 
single day.  The Veteran had full range of motion at the 
examination and was prescribed pain medication and told to treat 
the injury with moist heat.  On the Veteran's separation physical 
in 1982, the Veteran's spine/other musculoskeletal was found to 
be normal, and the Veteran specifically denied having then, or 
having ever had, any recurrent back pain.  The Veteran also 
denied having ever been in any hospital.

In connection with his claim to reopen, the Veteran submitted a 
statement asserting that while stationed aboard the U.S.S. Alamo, 
he was pulling a line on the ship when he felt a pop in his back.  
The Veteran reported going to sick bay and he stated that he had 
experienced lower back pain ever since.

Private treatment records, which were obtained from the Social 
Security Administration (SSA) show that the Veteran complained 
about lower back pain throughout the 1990s, beginning in 
approximately 1993.  The Veteran frequently related this pain to 
a back injury in service.  The Veteran also submitted treatment 
records from Dr. Coffey who treated him following a worker's 
compensation accident in April 2003 in which a large bag of 
charcoal fell on the Veteran's foot.  The Veteran is currently 
diagnosed with degenerative disc disease.

In December 2006, Dr. Coffey wrote a letter in support of the 
Veteran's claim.  He recounted the Veteran's allegations of 
experiencing a popping sensation in his back while in the Navy 
and being treated in sick bay for a period of time as a result of 
the injury.  Dr. Coffey then opined that if the Veteran's 
reported history was correct, the Veteran's current back pain and 
arthritis certainly could be a result of such an injury.

Evidence is presumed to be credible for the limited purpose of 
determining whether to reopen a claim.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  As such, Dr. Coffey's opinion is 
presumed to be credible. 

In this case, the Veteran's claim was previously denied because 
it was not shown that he had a current back disability.  Since 
that denial, considerable evidence has been submitted showing 
back pain, dating back a number of years.  This evidence is new 
in that it was not previously considered, and the Board considers 
this evidence to also be material in that it clearly relates to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, the criteria for reopening the Veteran's claim have 
been met, and his claim is therefore reopened.





ORDER

New and material evidence has been received, and the Veteran's 
service connection claim for a lower back disability is reopened.


REMAND

In this case, the Veteran reports that he injured his back in 
service while pulling line on a ship.  He recalled feeling a pop, 
and he reported seeking treatment at sick bay.  The Veteran has 
asserted that he has experienced lower back pain ever since.  

The Veteran's service treatment records do show a single back 
related complaint in November 1977 when the Veteran reported pain 
over the right latissimus dorsi for a single day.  The Veteran 
had full range of motion when evaluated and was prescribed pain 
medication and told to treat the injury with moist heat.  On the 
Veteran's separation physical in 1982, the Veteran's spine/other 
musculoskeletal was found to be normal, and the Veteran 
specifically denied having then, or having ever had, any 
recurrent back pain.  The Veteran also denied having ever been in 
any hospital.  

The Veteran separated from service in May 1982.  In August 1988 
he first filed a claim for service connection for a back 
disability and identified Dr. Coffey as the person form whom he 
received treatment.  Apparently because of a mix-up of the 
Veteran's name, however, Dr. Coffey's office provided no records.  
(They concluded they had no patient by the name they were given.)  
In any case, disability evaluations from the early 1990s provide 
the first documented post-service medical evidence of lower back 
pain and the Veteran was initially diagnosed with a chronic 
lumbosacral strain.  The medical evidence currently shows 
evidence of degenerative disc disease.

The Veteran has generally related his back pain to his time in 
service; with the exception of a statement to a VA social worker 
in July 2007 in which he indicated that he had lost 66 pounds 
since 2003 when he first hurt his back.  It is noted that the 
Veteran was involved in an accident in April 2003 at the 
Kingsford Charcoal factory when a large bag of charcoal fell and 
crushed his foot.

Following that incident, records show treatment by Dr. Coffey for 
the Veteran's foot, and then eventually for his back.  In 
December 2006, Dr. Coffey wrote a letter indicated that the 
Veteran reported injuring his back while pulling a cable while in 
the Navy.  The Veteran reported experiencing a popping sensation 
in his back at that time, and indicated that he was in sick bay 
for a period of time as a result of the injury.  Dr. Coffey 
stated that if the Veteran's reported history was correct, the 
Veteran's current back pain and arthritis certainly could be a 
result of such an injury.

While Dr. Coffey's statement suggests a link between the 
Veteran's current lower back disability and his time in service, 
the Court of Appeals for Veterans Claims (Court) has held that 
"could be" in the context of a medical opinion is the same as 
"could not be" and therefore cannot provide the requisite 
nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Nevertheless, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.
 
In this case there is evidence of both back treatment in service 
and of a current lower back disability.  Additionally, there is a 
suggestion that the two may be related.  As such, an examination 
should be provided.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
Veteran, an attempt should be made to 
obtain copies of any available records of 
the Veteran's treatment by D. Bruce 
Coffey, MD from the 1980's.  (The 
Veteran's 1988 claim for benefits showed 
treatment by this physician beginning in 
1988, and this physician appears to be the 
same one who has provided recent [2006] 
treatment.) 

2.  After the foregoing development has 
been accomplished to the extent possible, 
schedule the Veteran for a VA examination.  
The examiner should be provided with the 
Veteran's claims file and any opinion 
offered should be supported by a full 
rationale.  The examiner should diagnose 
any current lower back disability (to 
include degenerative disc disease), and 
then provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that any diagnosed lower back 
disability either began during service or 
was otherwise caused by the Veteran's 
military service.  In doing so, the 
examiner should specifically discuss the 
opinion of D. Bruce Coffey, MD dated in 
December 2006.  

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


